                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ROBERT CUELLAR,                                   §
Plaintiff                                         §
                                                  §
v.                                                §                       5:20-cv-792
                                                       CIVIL ACTION NO. __________________
                                                  §
GEO GROUP, INC.,                                  §
Defendant                                         §


                                    NOTICE OF REMOVAL

TO:    Robert Cuellar, Plaintiff herein, by and through his attorney of record, Mark Anthony
       Sánchez, Sánchez & Wilson, P.L.L.C., 6243 IH-10 West, Suite 1025, San Antonio, Texas
       78201-2020.

       Please take notice that on July 8, 2020, Defendant The GEO Group, Inc. filed in the United

States District Court for the Western District of Texas, San Antonio Division, a Notice for the

removal of the above-entitled cause of action from the 454th Judicial District Court of Medina

County, Texas.

                                                  I.

       This action was commenced against Defendant in the District Court for the 454th Judicial

District, Medina County, Texas, by the above-named Plaintiff on June 4, 2020. Plaintiff filed suit

on June 4, 2020, following which Defendant was served with Plaintiff’s Original Petition on June

13, 2020. Plaintiff, a citizen of Texas, filed suit against a Florida corporation, creating complete

diversity of citizenship, and this Notice of Removal is timely filed within thirty days of the date of

service. Defendant has consented to the removal of this case to the United States District Court in

San Antonio and this Notice of Removal is timely filed within thirty days of service, as well as

within thirty days of the date this case became removable.
                                                  II.

       The district courts of the United States have original jurisdiction over this action based on

diversity of citizenship among the parties, in that the Defendant is now and was at the time the action

was commenced diverse in citizenship from Plaintiff. Plaintiff is a resident and a citizen of Texas.

(Plaintiff’s Original Petition, p. 1, ¶ 2). Defendant is not a citizen of the State of Texas now or at

the time suit was filed.

       The GEO Group, Inc., Defendant, is a corporation incorporated under the laws of the State

of Florida, having its principal place of business now and at the time this action was commenced at

4955 Technology Way, Boca Raton, Florida 33431 in the State of Florida. Defendant is now and

was at the time this action was commenced a citizen of the State of Florida and of no other state.

                                                 III.

       The amount in controversy exceeds, exclusive of interest and costs, the sum of $75,000.00.

As asserted in Plaintiff’s Original Petition, the amount in controversy “monetary and injunctive relief

over $200,000.00 but not more than $1,000,000.00.” (Plaintiff’s Original Petition, p. 2, ¶ 4).

                                                 IV.

       Removal of this action is proper under 28 U.S.C. § 1441, since it is a civil action brought in

a state court, and the federal district courts have original jurisdiction over the subject matter under

28 U.S.C. § 1332 because Plaintiff and Defendant are diverse in citizenship.

                                                  V.

       Defendant was served with Plaintiff’s Original Petition on June 13, 2020. This Notice of

Removal is timely filed within thirty days of the date this case first became removable. Attached

hereto are copies of the pleadings and other documents filed in the state court prior to removal,


                                                 -2-
which are: Plaintiff’s Original Petition, Defendant’s Original Answer, and the state court’s docket

sheet. Defendant is filing this Notice within the thirty day limit from the time this case became

removable.

                                                 VI.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that this cause be removed

to the United States District Court for the Western District of Texas, San Antonio Division.

                                               Respectfully submitted,

                                               /s/Bridget Robinson
                                               BRIDGET ROBINSON
                                               State Bar No. 17086800

                                               WALSH GALLEGOS TREVIÑO
                                                 RUSSO & KYLE P.C.
                                               P. O. Box 2156
                                               Austin, Texas 78768
                                               Office: (512) 454-6864
                                               Fax:     (512) 467-9318
                                               Email: brobinson@wabsa.com

                                               ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of July, 2020, a true and correct copy of the foregoing
pleading was served upon counsel of record by United States mail, certified, return receipt requested,
addressed as follows:

       Mark Anthony Sánchez
       Sánchez & Wilson, P.L.L.C.
       6243 IH-10 West, Suite 1025
       San Antonio, TX 78201-2020


                                                       /s/Bridget Robinson
                                                       BRIDGET ROBINSON


                                                -3-
